Evans, P. J.
Where in a plea to a suit on account the only defense set up was a denial of the account, it was not error to exclude the testimony of the defendant, “that the account sued on by the plaintiff had been fully paid, and that in the last settlement he had with the plaintiff that plaintiff was indebted to him about $1.80; that defendant derived his knowledge from his book of account which .he kept himself.” This is *300so because there was no plea of payment or of accord and satisfaction, and because the defendant only offered to swear to the contents of his account book, which was the primary evidence of what it contained. Birmingham Lumber Co. v. Brinson, 94 Ga. 517 (5).
December 15, 1911.
Complaint. Before Judge Parker. Charlton superior court. June 21, 1910.
Wilson, Bennett & Lamb din and W. M. Olliff, for 'plaintiff in error.

Judgment affirmed.


All the Justices concur.